           Case 1:20-cv-04044-JMF Document 34 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
155 WOOSTER LLC,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-4044 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
LORI BRUNO, et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The show cause hearing — currently scheduled for December 14, 2020 — is hereby
rescheduled for December 15, 2020 at 2:00 p.m. The hearing will be held remotely by
teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The
parties should join the conference by calling the Court’s dedicated conference line at (888) 363-
4749 and using access code 542-1540, followed by the pound (#) key. (Members of the public
and press may also attend using the same dial-in information; they will not be allowed to speak
during the conference.)

       As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send an
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        Plaintiff is ORDERED to serve Defendant Modern Manhattan LLC via overnight
courier with a copy of this Order within one business day of the date of this Order. By
December 14, 2020, Plaintiff must file proof of such service on the docket.

        SO ORDERED.

Dated: December 10, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
